Citation Nr: 0636809	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for low back 
disability, currently rated at 40 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 

INTRODUCTION

The veteran served from May 1975 to February 1976.

This matter arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified at the RO before 
the undersigned Acting Veterans Law Judge in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, subsequent to the June 2006 hearing before 
the undersigned, the veteran was evaluated by a VA medical 
examiner.  The August 2006 VA examination report has been 
associated with the claim file; however, the veteran did not 
submit a waiver of initial consideration of this evidence by 
the RO and the RO did not issue a supplemental statement of 
the case (SSOC) pertaining to this evidence. 

Accordingly, a remand is required for consideration of this 
evidence by the RO and the issuance of a SSOC.  Disabled Am. 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003)

Accordingly, the case is REMANDED for the following action:

1.   After undertaking any other 
development deemed necessary, the claim 
should be re-adjudicated and an SSOC 
issued.  If the benefit sought is not 
granted, the veteran should be afforded an 
appropriated time for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


